Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (2005/0121209.
Regarding claim 1, Shimizu et al. shows an electric work machine, comprising:
a motor (1) including a stator and a rotor (not shown), the rotor being rotatable relative to the stator;
an output unit (2 and 3) driven by the rotor;
a display panel (11) configured to display a setting state of the output unit (para. 40); and
a holder (printed circuit board of control circuit 14)  holding the display panel, the holder comprising metal (control circuit 14 must be made with copper or other metals for conducting electricity) or synthetic resin.
Regarding claim 18, Shimizu et al. also shows an interface controller configured to control the display panel based on the setting state of the output unit (4, 14, Fig. 4).
Allowable Subject Matter
Claims 3, 9, 19 and 20 are allowed.
Claims 2, 4-8, 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious the electric work machine, further comprising: a cover having a display opening receiving a display screen included in the display panel, the cover fastening the holder; a display cover covering the display opening and facing the display screen; and a seal sealing a space between the display panel and the display cover as recited in claims 2 and 3; wherein the holder includes a plate facing a rear surface of the display panel, the plate having a connection opening, and a frame surrounding the plate as recited in claims 8 and 9;  further comprising: a first circuit board supporting the holder; a second circuit board facing the first circuit board; and a spacer between the first circuit board and the second circuit board as recited in claim 13.  Claims 4-7, 10-12, 14-17, 19 and 20 are dependent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571) 272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANG D. LE/
Examiner
Art Unit 2834



11/18/2022

/DANG D LE/Primary Examiner, Art Unit 2834